DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/480,565 filed on 21 September 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,263,565 issued to Dragonetti et al (Dragonetti).
Regarding Claim 1, Dragonetti discloses an electronic firearm (at least column 1 lines 9-19) comprising:
an electronic motor (58);
a plurality of barrels configured to be rotated by the electronic motor (at least column 1 lines 9-19, see figures); and
a control system operably coupled to the electronic motor (fire control circuit 112; at least column 4 lines 23-30), wherein the control system is configured to:
limit and control a number of ammunitions or rounds of ammunitions fired within a plurality of predefined discrete levels (at least columns 5-6).
Regarding Claim 2, Dragonetti discloses the electronic firearm according to claim 1, wherein the electronic firearm further comprises:
an electronic rotary trigger (158/160/162; it is noted that without a specific definition of ‘electronic rotary trigger’, the combination of 158/160/162 shown in Fig.15 is considered to be parts of a trigger, shown as the lower half of box 116) with the plurality of predefined discrete levels, wherein the electronic rotary trigger is configured to be rotated to a level of the plurality of predefined discrete levels (Fig.15, 160),
wherein the control system is configured to receive a signal from the electronic rotary trigger indicating the level, and the control system is configured to limit the number of ammunitions fired to the level (at least columns 5-6).
Regarding Claim 3, Dragonetti discloses the electronic firearm according to claim 1, wherein the electronic firearm further comprises:
an electronic rotary trigger coupled to the control system, wherein rotation of the electronic rotary trigger results in firing of ammunition (trigger 162 is a rotating toggle switch).
Regarding Claim 4, Dragonetti discloses the electronic firearm according to claim 3, wherein a complete rotation of the electronic rotary trigger corresponds to a predefined number of ammunitions or a predefined rounds of ammunitions (this limitation could be interpreted in that a complete rotation of 160 corresponds to a predefined number of rounds; also a complete rotation of trigger switch 162 to its stopping point fires the firearm; also please see column 5- column 7 line 15).
Regarding Claim 5, Dragonetti discloses the electronic firearm according to claim 1, wherein the control system can comprise an electronic rotary dial with a pointer (fig.15, 160), the electronic rotary dial configured to point to a desired level of a plurality of discrete levels, wherein each level of the plurality of discrete levels corresponds to the number of ammunitions or the rounds of ammunitions (at least columns 5-6).
Regarding Claim 6, Dragonetti discloses the electronic firearm according to claim 3, wherein the electronic rotary trigger is divided into a plurality of discrete intervals (fig.15 158/160/168), wherein the plurality of discrete intervals corresponds to the plurality of predefined discrete levels, 
wherein the electronic rotary trigger is configured to be rotated to an interval of the plurality of discrete intervals (fig.15 158/160/168), 
wherein the control system is configured to receive a signal from the electronic rotary trigger indicating the interval, and the control system is configured to limit the number of ammunitions fired to the interval (fig.15 158/160/168; at least columns 5-6).
Regarding Claim 7, Dragonetti discloses the electronic firearm according to claim 3, wherein the electronic rotary trigger is configured to be rotated in a clockwise or counter-clockwise direction (158/160/168 may be rotated clockwise and counter-clockwise depending on their starting positions).
Regarding Claim 8, Dragonetti discloses the electronic firearm according to claim 1, wherein the electronic firearm further comprises: 
an electronic rotary trigger coupled to the control system (158/160/162; it is noted that without a specific definition of ‘electronic rotary trigger’, the combination of 158/160/162 shown in Fig.15 is considered to be parts of a trigger, shown as the lower half of box 116), the electronic rotary trigger configured with the plurality of predefined discrete levels, wherein the electronic rotary trigger is configured to be rotated to a level of the plurality of predefined discrete levels (fig.15, 158/160/168), and 
wherein the electronic rotary trigger is configured to be rotated for powering the electronic motor (rotating toggle switch 162/166).
Regarding Claim 11, Dragonetti discloses a method for controlling a number of ammunitions fired by a Gatling-style platform per trigger actuation, the method comprising the steps of: 
providing a Gatling-style platform (at least column 1 lines 9-19) comprising: 
an electronic motor (58); 
a plurality of barrels configured to be rotated by the electronic motor (at least column 1 lines 9-19, see figures); and 
a control system operably coupled to the electronic motor (fire control circuit 112; at least column 4 lines 23-30), wherein the control system is configured to: 
limit and control a number of ammunitions or rounds of ammunitions fired within a plurality of predefined discrete levels (see at least columns 5-6); 
selecting a level from the plurality of predefined discrete levels (fig.15 158/160/168); 
triggering to fire, wherein a number of ammunitions fired are limited to the selected level (162).
Regarding Claim 12, Dragonetti discloses the method of claim 11, wherein the Gatling-style platform further comprises: 
an electronic rotary trigger with the plurality of predefined discrete levels, wherein the electronic rotary trigger is configured to be rotated to a level of the plurality of predefined discrete levels (158/160/162; it is noted that without a specific definition of ‘electronic rotary trigger’, the combination of 158/160/162 shown in Fig.15 is considered to be parts of a trigger, shown as the lower half of box 116), 
wherein the control system is configured to receive a signal from the electronic rotary trigger indicating the level, and the control system is configured to limit the number of ammunitions fired to the level (at least columns 5-6), 
wherein the electronic rotary trigger is configured to be rotated for powering the electronic motor to fire (rotating toggle switch 162/166).
Regarding Claim 13, Dragonetti discloses the method according to claim 11, wherein the Gatling-style platform further comprises: 
an electronic rotary trigger, wherein the electronic rotary trigger is configured to be rotated for selecting the level and wherein rotation of the electronic rotary trigger triggers the firing (fig.15 158/160/168 and rotation of toggle 162; see at least columns 5-6).
Regarding Claim 14, Dragonetti discloses the method according to claim 13, wherein the electronic rotary trigger is configured to be rotated in a clockwise or a counter-clockwise direction (158/160/168 may be rotated clockwise and counter-clockwise depending on their starting positions).
Regarding Claim 15, Dragonetti discloses the method according to claim 13, wherein the method further comprises the steps of: while firing, further rotating the electronic rotary trigger to a subsequent level of the plurality of predefined discrete levels to increase the number of ammunitions fired (rotating 158 or 160).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,263,565 issued to Dragonetti et al (Dragonetti) in view of US Patent Application Publication 2016/0305740 to O’Donnell et al (O’Donnell).
Regarding Claim 9, Dragonetti discloses the electronic firearm according to claim 3 but fails to specifically disclose: a delinker; and 
a clutch, 
wherein the delinker is operably coupled to the electronic motor, the clutch configured to couple the electronic rotary trigger or a push-button to the delinker, 
wherein, upon rotating of the electronic rotary trigger or depressing of the push- button, the clutch is configured to engage the delinker to feed the ammunition.
Dragonetti discloses rounds held in a belt (at least column 2 lines 7-8).  O’Donnell teaches a gun control unit for an electronic gun (minigun) that has a clutch and a delinker (at least paragraphs 3, 19, 25-26), as is well-known in the art of electronic gun, such as the minigun.  It would have been obvious to one having ordinary skill to incorporate the control system of Dragonetti into a known gun system such as the minigun with a clutch and delinker feeding system as taught by O’Donnell, as Dragonetti teaches a controller to be used with electronic guns; and one of ordinary skill in the art would have recognized this use.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,263,565 issued to Dragonetti et al (Dragonetti) in view of US Patent Application Publication 2016/0025435 to Lung et al (Lung).
Regarding Claim 10, Dragonetti discloses the electronic firearm according to claim 1, but fails to specifically disclose:
a remote device wirelessly coupled to the control system, the remote device configured to receive a selection of a level from the plurality of predefined discrete levels, 
wherein the control system is configured to receive a signal from the remote device indicating the selected level, and the control system is configured to limit the number of ammunitions fired to the selected level, 
wherein an electronic rotary trigger contained in the remote device wirelessly coupled to the control system, wherein rotation of the electronic rotary trigger contained in the remote device results in firing of ammunition.
However, Lung discloses features of a remote weapon system (RWS) (see at least paragraphs 1-3, 6) in that they may use linked ammunition, may be remotely controlled guns allowing personnel to operate the weapons from within a protected vehicle, for example.  Remotely operated guns such as these are old and well-known in the art, and utilizing a wireless remote device for the gun system of Dragonetti would have been obvious to one having ordinary skill for the known advantages of keeping personnel safe while operating the weapon systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641